Citation Nr: 1746991	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  10-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to July 21, 2014, to include on an extra-schedular basis pursuant to 4.16(b).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1952 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted entitlement to a TDIU, effective July 21, 2014.  


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected posttraumatic stress disorder (PTSD) as of September 12, 2006.

2.  Prior to September 12, 2006, service connection had not been awarded for any disability.  


CONCLUSIONS OF LAW

1.  The criteria for a total disability rating based on individual unemployability due to service-connected disability, on an extraschedular basis, as of September 12, 2006 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability, to include on an extraschedular basis, prior to September 12, 2006 have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the Veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran asserts that a TDIU prior to July 21, 2014 is warranted.  Specifically, in correspondence from the Veteran's representative, he indicated that the Veteran has been unemployable due to his PTSD since September 2006.  See 12/20/2016 Third Party Correspondence.  

Prior to July 21, 2014, service connection was only in effect for PTSD, rated as 50 percent disabling.  Thus, as the Veteran had one disability rated as 50 percent disabling, the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  Accordingly, in December 2014, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  In a February 2015 determination, the Director determined that a TDIU on an extraschedular basis is not warranted. 

The Board may now review the decision of the Director of Compensation and Pension with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The evidence indicates that the Veteran has been awarded benefits from the Social Security Administration (SSA).  However, in correspondence received in September 2001, it was noted that the records regarding the award of benefits could not be located.  

In June 2004, the Veteran submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his stress.  He reported that he was last employed as a teacher from October 1981 to August 1999.  He indicated that he lost 4 years of work during that time.  He also noted that he worked temporarily as an instructor at a trade technical college from March 2000 to April 2000.  He reported that he lost one day of work due to illness.  With regard to education, the Veteran reported that he had completed college.  He reported that he attended law school but was disqualified before graduation in 1989 due to "a total disability and stress from work."  

The Veteran underwent a VA examination in October 2007 for his service-connected PTSD.  With regards to occupational history, the Veteran reported that after service, he went to college where he majored in English and worked in construction.  He stated that he had difficulty getting along with others and was easily angered.  He worked as a teacher for a while, but could not function well due to his irritability.  He had to take off frequently from his job and had difficulty concentrating.  The Veteran reported that he retired and is currently on disability retirement from teaching.  

In a December 2007 medical opinion, the VA Chief of VA services at the Greater Los Angeles VA Healthcare System indicated that because of the Veteran's psychiatric problems, the Veteran is unable to work and is impaired in all aspects of his psychosocial functioning.  

The Veteran was provided an additional VA examination in April 2008.  At that time it was noted that there had been some major functional changes since the development of the Veteran's mental health conditions, for example, he is socially isolated.  It was also documented that the Veteran was unemployed and had not worked since 2004 because of medical reasons, such as renal cell carcinoma.  The examiner noted that the Veteran is unable to establish and maintain effective work/school relationships because he is socially isolative and guarded.  

In a November 2008 VA psychiatric note, the treatment provider reported that the Veteran's professional and personal life had been constrained by his restricted outreach and level of fatigue and anergia that directly hamper his ability to function.  He noted that the Veteran's disability is increased by his physical limitations, and also because the associated depression and low energy that are due to his residual PTSD symptoms which aggravate the effects of his physical disabilities.  Specific limitations included the ability to initiate and manage his personal and household responsibilities.  Walking and other physical activities are limited.  Concertation is impaired, as is the ability to focus and sustain effort, thereby hampering the full range of daily chores and responsibilities.  

In April 2010, the VA Chief of VA services at the Greater Los Angeles VA Healthcare System provided an additional opinion regarding the Veteran's PTSD.  The physician opined that the Veteran is unable to work and function in normal daily living as a result of this PTSD.  He indicated that the Veteran is severely disabled and impaired as a result of his PTSD.  

In the report of an August 2010 VA examination, it was noted that the Veteran last worked in 2004 as a teacher.  He stopped working because he had kidney cancer.  However, he stated that he had not worked since that time because he is too depressed to work.  He also asserted that his mental symptoms impaired or impacted his work life.  The examiner indicated that the Veteran did not appear to have impairment in understanding simple and complex instructions, but he may have impairment performing complex instructions secondary to impaired immediate recall.  Further, he may have impairment in his ability to interact with coworkers and the public secondary to circumstantial speech. 

In a June 2015 independent medical opinion, a physician noted that the Veteran had not worked since 2004.  Records indicated that he could not function well as a teacher due to irritability, taking off frequently from the job, and difficulty concentrating.  He noted that records from 2007 report substantial functional impairment that indicate that the Veteran was unable to establish and maintain substantial gainful employment due to his PTSD related psychiatric problems and impairment in all aspects of his psychosocial functioning.  The physician determined that if the Veteran was having these kinds of functional impairments in 2007, it is as likely as not that he had a similar degree of impairment when he commenced mental health services with VA in 2006.  He indicated that it was further reinforced by the fact that the Veteran was unable to maintain gainful employment as a teacher and had to retire in 2004 with disability retirement.  He concluded that it is more likely than not that the Veteran's service-connected PTSD rendered him unable to engage in gainful employment since September 2006, if not before.  

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD precludes him from substantial gainful employment; therefore, assignment of a TDIU, on an extraschedular basis, as of September 12, 2006, the date the Veteran's claim of service connection for PTSD was received, is warranted.

In so finding, the Board acknowledges that in the April 2008 and August 2010 VA examination reports it was indicated that the Veteran stopped working due to renal/kidney cancer.  However, as detailed above, the October 2007 and August 2010 VA examiners opined that the Veteran's PTSD symptoms impacted his ability to work.  Further, in December 2007 and April 2010 medical opinions, the physician determined that the Veteran was unable to work due to his PTSD.  Lastly, in the June 2015 independent medical opinion, the physician concluded the Veteran's service-connected PTSD rendered him unable to engage in gainful employment since September 2006.  Thus, resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU, on an extraschedular basis, is warranted as of September 12, 20016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).  Prior to that time, a TDIU is not warranted.  Rather, the record shows that service connection was not in effect for any disability prior to September 12, 2006.  As such, a TDIU is not warranted prior to that time.


ORDER

Entitlement to a TDIU, on an extraschedular basis, is granted as of September 12, 2006 subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU, including on an extraschedular basis, prior to September 12, 2012, is denied.  




____________________________________________
K Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


